Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 20 are pending.

Response to Arguments
Applicant’s arguments have been fully considered and are persuasive in view of the amended claim language.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Burnett modified by Gupta below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1, 2, 4 – 11 and 13 – 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2020/0104402 issued to Rick Burnett et al (hereinafter referred to as Burnett) in view of U.S. Patent Application Publication No. 2020/0279173 issued to Ritesh Gupta et al (hereinafter referred to as Gupta).
As to claim 1, Burnett discloses receiving a data event at a data portal (receiving an event, see Burnett: Para. 0090, 0094, and data intake and query system, including a client device accessing a web portal via browser, application, interface, etc., see Burnett: Para. 0131, 0390), wherein the data event is an event associated with data that is located in one or more data stores from among a plurality of heterogeneous data stores of a data ecosystem (events are received at the data intake and query system for extraction, indexing, processing, searching, etc. see Burnett: Para. 0090 – 0098, 0130 – 0135, 0152); and 
(data intake and query system, including a client device and/or data source accessing a web portal via browser, application, interface, etc., interfacing with client devices and/or data sources and stores, see Burnett: Para. 0130 - 0131, 0135, 0152 and 0390 and Fig. 2 and Fig. 4); 
processing the data event at the data portal (event data is extracted, indexed, searched, etc. see Burnett: Para. 0090 – 0098 and 0130 – 0135); 
ingesting the data event into a pipeline service for additional processing (events are forwarded and indexed through multiple data pipelines, see Burnett: Para. 0126); 
logging the data event via the pipeline service in a data event log (indexers stores the events in data stores, see Burnett: Para. 0180); 
managing execution, via the pipeline service, of a plurality of analyses associated with the data event, the plurality of analyses each generating at least one of usage or timeliness data for the data event (events are managed via buckets for specific time ranges to improve time-based searching, see Burnett: Para. 0180); and 




(ability to correlate trends within logged event data, see Burnett: Para. 0373, 0397, 0409, 0414 – 0415, and 0420, and using trend data to train machine learning models for the data stores, such as weather forecasting, flight delays, predict future events, etc., see Burnett: Para. 0420 – 428, updates to machine learning models are recommendations).
However, Burnett does not explicitly disclose wherein the timeliness data includes tracking time related statistics as the data flows through the data ecosystem.
Gupta teaches wherein the timeliness data includes tracking time related statistics as the data flows through the data ecosystem (execution through the pipeline may happen in a time-sliced manner, see Gupta: Para. 0038, and predict an amount of time for a job to run through the pipeline and execution in order to meet a service level agreement (SLA) and determine a prioritization prediction, see Gupta: Para. 0045 – 0047, and dynamically prioritize a job execution to meet time frame based on a SLA, see Gupta: Para. 0050 and 0063 – 0065).
Gupta and Burnett are analogous due to their disclosure of analyzing and managing event/job data. 
Therefore, it would have been obvious to one of ordinary skill in the art to modify Burnett’s use of event data logging and retrieval with Gupta’s use of analyzing time of execution through a pipeline for prioritization in order to analyze and prioritize one or more data pipelines.

issuing data access requests from the data portal to the one or more data stores (event data from the data stores are received at the intake and query system, see Para. 0090 – 0098, 0130 – 0135, 0152); and 
handling returned data from the one or more data stores in response to the data access requests by a user application (ability to correlate trends within logged event data from a user query, see Burnett: Para. 0373, 0397, 0409, 0414 – 0415, and 0420, and data intake and query system, including a client device and/or data source accessing a web portal via browser, application, interface, etc., interfacing with client devices and/or data sources and stores, see Burnett: Para. 0130 - 0131, 0135, 0152 and 0390 and Fig. 2 and Fig. 4).

As to claim 4, Burnett modified by Gupta discloses wherein the plurality of analyses includes: 
a common data join analysis that comprises: 
parsing a read action query (ability to correlate trends within logged event data from a user query, see Burnett: Para. 0373, 0397, 0409, 0414 – 0415, and 0420); and 
analyzing data stores associated with the read action query to identify opportunities to associate data across the data ecosystem (using trend data to train machine learning models for the data stores, such as weather forecasting, flight delays, predict future events, etc., see Burnett: Para. 0420 – 428).

a data trend analysis that comprises: 
categorizing received data events into data event types (ability to correlate trends within logged event data from a user query based on relationships within the event data, see Burnett: Para. 0373, 0397, 0409, 0414 – 0415, and 0420); 
building trends based on the data event types (using trend data to train machine learning models for the data stores, such as weather forecasting, flight delays, predict future events, etc., see Burnett: Para. 0420 – 428); and 
analyzing the trends to identify inefficiencies within the data ecosystem (using the modeling to increase efficiency, see Burnett: Para. 0442).

As to claim 6, Burnett modified by Gupta discloses wherein the plurality of analyses include: 
a data query analysis that comprises: 
parsing a read action query (extracting user queries to execute the query syntax, see Burnett: Para. 0339 - 0344); and 
analyzing queries associated with the read action to ensure that the query adheres to a predetermined query syntax standard (use of special syntax for user retrieval of data, determining if the query can be expedited, see Burnett: Para. 0339 - 0344).


a data quality analysis that comprises: 
analyzing timeliness metrics associated with the data events in order to determine the quality of the data being loaded to the plurality of heterogeneous data stores (timeline analysis of event data is displayed to the user via a user interface enabling the user to create a real-time view of the data, see Burnett: Para. 0287 – 0292 and Fig. 8A).

As to claim 8, Burnett modified by Gupta discloses wherein transmitting includes notifying users using subscriptions or real-time alerting (granular performance metrics and event data are provided to user in real-time via monitoring applications, see Burnett: Para. 0368).

As to claim 9, Burnett modified by Gupta discloses wherein transmitting includes distributing, which includes allowing applications to listen to data events as they are analyzed (granular performance metrics and event data are provided to user in real-time via monitoring applications, see Burnett: Para. 0368).




(timeline analysis of event data is displayed to the user via a user interface, see Burnett: Para. 0287 – 0292 and Fig. 8A).

Claims 11 and 13 – 19 are rejected using similar rationale to the rejection of claims 1 and 4 – 10 above.

As to claim 20, Burnett discloses receiving a data event associated with a read action query at a data portal (receiving an event, see Burnett: Para. 0090, 0094, and data intake and query system, including a client device accessing a web portal via browser, application, interface, etc., see Burnett: Para. 0131, 0390), wherein the data event is an event associated with data that is located in one or more data stores from among a plurality of heterogeneous data stores of a data ecosystem (events are received at the data intake and query system for extraction, indexing, processing, searching, etc. see Burnett: Para. 0090 – 0098, 0130 – 0135, 0152); and 





(data intake and query system, including a client device and/or data source accessing a web portal via browser, application, interface, etc., interfacing with client devices and/or data sources and stores, see Burnett: Para. 0130 - 0131, 0135, 0152 and 0390 and Fig. 2 and Fig. 4); 
processing the data event at the data portal (event data is extracted, indexed, searched, etc. see Burnett: Para. 0090 – 0098 and 0130 – 0135); 
ingesting the data event into a pipeline service for additional processing (events are forwarded and indexed through multiple data pipelines, see Burnett: Para. 0126); 
logging the data event via a pipeline service in a data event log (indexers stores the events in data stores, see Burnett: Para. 0180); 
managing execution, via the pipeline service, of a plurality of analyses associated with the data event (events are forwarded and indexed through multiple data pipelines, see Burnett: Para. 0126, and events are forwarded and indexed through multiple data pipelines, see Burnett: Para. 0126), wherein: 
the plurality of analyses are each implemented using an independent micro- services architecture (events are managed via buckets for specific time ranges to improve time-based searching, see Burnett: Para. 0180); and 
the plurality of analyses includes: 
(events are managed via buckets for specific time ranges to improve time-based searching, see Burnett: Para. 0180),
a common data join analysis that comprises: 
parsing the read action query (ability to correlate trends within logged event data from a user query, see Burnett: Para. 0373, 0397, 0409, 0414 – 0415, and 0420); 
analyzing data stores associated with the read action query for usage data (using trend data to train machine learning models for the data stores, such as weather forecasting, flight delays, predict future events, etc., see Burnett: Para. 0420 – 428); and 
based on the analysis, generating a recommendation to join one or more data sets distributed across one or more data stores to improve performance of the read action query (ability to correlate trends within logged event data, see Burnett: Para. 0373, 0397, 0409, 0414 – 0415, and 0420, and using trend data to train machine learning models for the data stores, such as weather forecasting, flight delays, predict future events, etc., see Burnett: Para. 0420 – 428, updates to machine learning models are recommendations); and 
transmitting the recommendation to at least one application external to the data portal (ability to correlate trends within logged event data, see Burnett: Para. 0373, 0397, 0409, 0414 – 0415, and 0420, and using trend data to train machine learning models for the data stores, such as weather forecasting, flight delays, predict future events, etc., see Burnett: Para. 0420 – 428).

Gupta teaches wherein the timeliness data includes tracking time related statistics as the data flows through the data ecosystem (execution through the pipeline may happen in a time-sliced manner, see Gupta: Para. 0038, and predict an amount of time for a job to run through the pipeline and execution in order to meet a service level agreement (SLA) and determine a prioritization prediction, see Gupta: Para. 0045 – 0047, and dynamically prioritize a job execution to meet time frame based on a SLA, see Gupta: Para. 0050 and 0063 – 0065).
Gupta and Burnett are analogous due to their disclosure of analyzing and managing event/job data. 
Therefore, it would have been obvious to one of ordinary skill in the art to modify Burnett’s use of event data logging and retrieval with Gupta’s use of analyzing time of execution through a pipeline for prioritization in order to analyze and prioritize one or more data pipelines.






Claims 3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burnett in view of Gupta, and in further view of U.S. Patent Application Publication No 2020/0367129 issued to Abdul Raheem et al (hereinafter referred to as Raheem).
As to claim 3, Burnett and Gupta discloses analysis of event data to determine one or more possible root causes of an issue effecting a service level agreement (SLA) (see Burnett: Para. 0395); however, Burnett does not explicitly disclose wherein the plurality of analyses includes: a data service level agreement analysis that comprises: comparing an end timestamp of the data event to service level agreement (SLA) of direct lineage assets; and based on the comparison, taking one or more additional actions that provide transparency into SLA of data assets.
Raheem teaches wherein the plurality of analyses includes: 
a data service level agreement analysis that comprises:
comparing an end timestamp of the data event to service level agreement (SLA) of direct lineage assets (comparing handoff event session end timestamps for SLA violations, see Raheem: Para. 0014 and 0040); and 
based on the comparison, taking one or more additional actions that provide transparency into SLA of data assets (implementing to make sure nodes are secure and provides privacy and transparency with respect to data stored, see Raheem: Para. 0078).
Raheem, Gupta and Burnett are analogous due to their disclosure of analyzing and managing event/job data. 



	Claim 12 is rejected using similar rationale to the rejection of claim 3 above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK E HERSHLEY whose telephone number is (571)270-7774.  The examiner can normally be reached on M-Th: 9am-7pm; F: 2pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARK E HERSHLEY/Primary Examiner, Art Unit 2164